C. A. 8th Cir. Motion of petitioner for leave to proceed informa pauperis granted. Certiorari granted limited to the following question: “In light of the fact that the Court of Appeals denied the petitioner’s request *945for a certificate of appealability, does this Court have jurisdiction to grant certiorari, vacate, and remand this ease per the suggestion of the Acting Solicitor General?” Jeffrey S. Sutton, Esq., of Columbus, Ohio, a member of the Bar of this Court, is invited to brief and argue this ease as amicus cmiae against this Court's jurisdiction.